                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     QUANG-TUAN LUONG,                                  CASE NO. 19-cv-01117-YGR
                                   7                   Plaintiff,
                                                                                            ORDER DISMISSING CASE
                                   8             vs.
                                                                                            Re: Dkt. No. 22
                                   9     CASTOR VASQUEZ RAMIREZ, ET AL.,
                                  10                   Defendants.

                                  11          On June 28, 2019, the parties filed a Stipulation of Dismissal Pursuant to Fed. R. Civ. P.

                                  12   41(a)(1)(A)(ii). (Dkt. No. 22.) Pursuant to the parties’ joint stipulation, the case is hereby
Northern District of California
 United States District Court




                                  13   DISMISSED with prejudice, with each party bearing its own fees and costs.

                                  14          Accordingly, the July 12, 2019 compliance hearing is hereby VACATED.

                                  15          IT IS SO ORDERED.

                                  16

                                  17   Dated: July 8, 2019
                                                                                                 YVONNE GONZALEZ ROGERS
                                  18                                                        UNITED STATES DISTRICT COURT JUDGE
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
